United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, NORTH METRO
POST OFFICE, Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1650
Issued: February 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 1, 2013 appellant, through his attorney, filed a timely appeal from a May 3, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP) finding that he did
not establish a recurrence of disability. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on September 22, 2010
causally related to his August 19, 2004 employment injury.
FACTUAL HISTORY
On August 19, 2004 appellant, then a 42-year-old mail processor, sustained a low back
strain in the performance of duty. OWCP accepted the claim for lumbar strain. Appellant
1

5 U.S.C. § 8101 et seq.

worked limited duty until October 26, 2004 and returned to regular employment on
February 1, 2005. He returned to working in a limited-duty capacity on March 22, 2005. On
September 22, 2010 the employing establishment sent appellant home because there was no
work available.
Appellant filed a claim for compensation beginning September 25, 2010. In a report
dated October 18, 2010, Dr. Shevin D. Pollydore, a Board-certified physiatrist, diagnosed
discogenic low back pain with disc bulges and an annular tear at L4-5 by magnetic resonance
imaging (MRI) scan study. He listed work restrictions consistent with a prior functional capacity
evaluation.2
On October 28, 2010 appellant filed a notice of recurrence of disability beginning
September 23, 2010 due to being sent home from work as a result of the National Reassessment
Program (NRP).
By decision dated December 23, 2010, OWCP denied appellant’s claim after finding that
he had not submitted medical evidence showing that he was disabled from September 25 to
October 10, 2010.
On January 15, 2011 appellant requested an oral hearing before an OWCP hearing
representative regarding OWCP’s December 23, 2010 decision.
In a decision dated January 24, 2011, OWCP denied appellant’s claim for compensation
from October 9 to 22, 2010 as he had not submitted supporting medical evidence as requested.
In a report dated January 5, 2011, received by OWCP on April 25, 2011, Dr. Pollydore
related that he began treating appellant after an August 19, 2004 employment injury. Appellant’s
back pain began “slowly over time with repetitive lifting….” Dr. Pollydore diagnosed
discogenic back pain with multiple disc bulges, an annular tear at L4-5 and lumbar facet pain.
He noted that a computerized tomography discogram revealed degenerative changes particularly
at L3-4 and L4-5. Dr. Pollydore found that appellant’s injuries were permanent and provided
work restrictions. He stated, “In my medical judgment [appellant’s] current symptoms and
impairment are directly related to his work[-]related repetitive injury dated August 19, 2004.”
In a decision dated May 16, 2011, an OWCP hearing representative set aside the
December 23, 2010 decision. She noted that OWCP had further developed the issue of whether
appellant sustained a disc tear due to his work injury by obtaining a July 18, 2006 report from
Dr. Harold Alexander, a Board-certified orthopedic surgeon and OWCP referral physician. The
hearing representative found, however, that Dr. Alexander’s opinion was insufficient to resolve
the issue of causal relationship of the disc tear and remanded the case for OWCP to further
develop the evidence.

2

In reports dated October 18, 2010 and January 3, 2011, Dr. Pollydore diagnosed discogenic back pain with disc
bulges and an annular tear at L4-5 and lumbar facet pain. He provided work restrictions consistent with those of a
prior functional capacity evaluation.

2

On May 19, 2011 OWCP referred appellant to Dr. Alexander N. Doman, a Boardcertified orthopedic surgeon, for a second opinion examination. In a report dated June 14, 2011,
Dr. Doman opined that appellant had “no objective findings to support the diagnosis of lumbar
strain.” He asserted that the strain had resolved by November 19, 2004. Dr. Doman found that
appellant had no residuals of his August 19, 2004 employment injury. In a supplemental report
dated July 5, 2011, he advised that the annular tear and disc bulges were unrelated to the
August 19, 2004 work injury.
OWCP determined that a conflict existed between Dr. Doman and Dr. Pollydore
regarding whether appellant had any current work-related condition and whether had residuals of
his lumbar strain. It referred appellant to Dr. C. Thomas Hopkins, Jr., a Board-certified
orthopedic surgeon, to resolve the conflict in medical opinion. In a report dated October 13,
2011, Dr. Hopkins discussed appellant’s history of injury and reviewed the medical evidence of
record. On examination he found a negative straight leg raise with low back pain at 60 degrees.
Dr. Hopkins further found a normal sensory and motor examination of the lower extremities with
full range of motion. He opined that appellant had no objective findings of his lumbar strain and
that “any strain that he sustained would have resolved within several months after his initial
complaint.” Dr. Hopkins further determined that the multiple disc bulges and annular disc tear
appeared due to age and were unrelated to employment. He advised that appellant could perform
medium work and indicated that “any activity that requires excessive amount of lifting can
aggravate that condition although it is unrelated to any work.” Dr. Hopkins explained that he
saw no “objective pathology on any portion of the examination that reveals any work[-]related
injury secondary to [appellant’s] complaints of 2004. I see no evidence that further treatment is
indicated.”
By decision dated November 8, 2011, OWCP denied appellant’s compensation for wage
loss from September 25 to October 10, 2010. It found that the medical evidence established that
he had no residuals of his work injury and terminated authorization for medical benefits.
In a decision dated April 30, 2012, an OWCP hearing representative affirmed the
April 30, 2012 decision. He found that Dr. Hopkins’ opinion established that the August 19,
2004 lumbar strain had resolved and that the disc bulges and annular tear at L4-5 were not due to
the accepted work injury. The hearing representative thus concluded that appellant had not
established an employment-related recurrence of disability beginning September 22, 2010.
On April 2, 2013 appellant, through his attorney, requested reconsideration. In a report
dated January 24, 2013, Dr. Pollydore diagnosed discogenic low back pain with disc bulges and
an annular tear at L4-5 and lumbar facet pain. He listed work restrictions.
By decision dated May 3, 2013, OWCP denied modification of the April 30, 2012
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment

3

that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.6
ANALYSIS
Appellant filed a notice of recurrence of disability beginning September 22, 2010 after
the employing establishment withdrew his limited-duty job pursuant to the NRP.7 OWCP
determined that a conflict arose between Dr. Pollydore, his attending physician and Dr. Doman, a
referral physician, regarding whether he had any further disability due to his August 19, 2004
employment injury and whether he sustained an annular disc tear due to his employment injury.
It referred appellant to Dr. Hopkins for an impartial medical examination.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.8 The Board finds that the opinion of Dr. Hopkins, a
Board-certified orthopedic surgeon selected to resolve the conflict in opinion, is well rationalized
3

20 C.F.R. § 10.5(x).

4

See Albert C. Brown, 52 ECAB 152 (2000); Terry R. Hedman, 38 ECAB 222 (1986).

5

See Maurissa Mack, 50 ECAB 498 (1999).

6

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

7

While OWCP did not refer to the provisions of FECA Bulletin 09-05, it fulfilled the requirements of the bulletin
by its development of the current medical evidence and referring appellant for an impartial medical examination.
8

J.M., 58 ECAB 478 (2007); Darlene R. Kennedy, 57 ECAB 414 (2006).

4

and based on a proper factual and medical history. Dr. Hopkins accurately summarized the
relevant medical evidence, provided detailed findings on examination and reached conclusions
about appellant’s condition which comported with his findings.9 In a report dated October 13,
2011, he reviewed the medical evidence of record, including the results of diagnostic studies. On
examination, Dr. Hopkins noted normal sensory and motor findings and a negative straight leg
raise with no loss of motion. He determined that appellant had no objective findings of the
accepted condition of lumbar strain and that the strain resolved no later than several months after
the 2004 injury. Dr. Hopkins provided rationale for his opinion by noting that the examination
revealed no objective findings of the employment injury. He further determined that the annual
tear and disc bulges seen on MRI scan study were age related and not due to the employment
injury. As Dr. Hopkins’ report is detailed, well rationalized and based on a proper factual
background, his opinion is entitled to the special weight accorded an impartial medical
examiner.10 OWCP properly relied upon his report to find that appellant did not establish that he
sustained a recurrence of disability on September 22, 2010 causally related to his August 19,
2004 work injury.
Subsequent to Dr. Hopkins’ October 13, 2011 evaluation, appellant submitted a report
dated January 24, 2013 from Dr. Pollydore, who diagnosed discogenic low back pain with disc
bulges, lumbar facet pain and an annular tear at L4-5. Dr. Pollydore provided work restrictions.
The Board notes that he was on one side of the conflict in medical opinion. A medical report
from a physician on one side of a conflict resolved by an impartial medical examiner is generally
insufficient to overcome the weight accorded the report of an impartial medical examiner or
create a new conflict.11 In this regard, Dr. Pollydore essentially reiterated his prior opinion on
causal relation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability on September 22, 2010 causally related to his August 19, 2004 employment injury.

9

See Manuel Gill, 52 ECAB 282 (2001).

10

See J.M., supra note 8; Katheryn E. Demarsh, 56 ECAB 677 (2005).

11

Jaja K. Asaramo, 55 ECAB 200 (2004); Michael Hughes, 52 ECAB 387 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 10, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

